Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-10 and 13-14 are pending, claims 11-12 and 15-47 are cancelled, claims 1-9 and 13-14 are amended. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “hollow unobstructed hollow shower head body” needs to read “hollow unobstructed shower head body” in lines 13-14. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Currently Claim 14 is listed twice, one with a pending amendment and one cancelled, the examiner notes 14-47 should read 15047.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 3-4, claims “a water disintegrable tablet” this has already been claimed in claim 1, and is thus double inclusion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Do (KR20130019047A).
With respect to claim 1, Do discloses a shower head configured to deliver a continuous dose of water dispersed treatment from a water disintegratable tablet form treatment source (figures 1-3, showerhead 100, with material 190 and disperse as shown in figure 3), the shower head including:
a hollow unobstructed shower head body (figure 2, #160) having a narrow restricted water inlet (figure 2, inlet between 140 and 160) opening at one region and a water outlet (figure 2, outlet via #200) at another region, the water outlet being defined by a perforated plate (sprinkling plate #200), and
a perforate mesh formation (figure 2, #180) disposed within the hollow unobstructed shower head body between the water inlet opening and the perforated plate (figure 2),
wherein the restricted water inlet opening exits adjacent a rear wall (figure 2, back wall of #160 opposite of #200) of the hollow unobstructed shower head body which is inclined toward the perforated plate (figure 2, the wall of #160 being curved and thus generally inclined towards the perforated plate), which in combination with the shape of the hollow unobstructed shower head body and the 
wherein the mesh formation is configured so as to not obstruct said pressurized turbulent rotating water flow with the hollow unobstructed shower head body and out through the perforated plate (figure 3 discloses that the showerhead is still spraying fluid from the noted sprinkler plate, and thus the inclusion of #180 does not disrupt the operation of the device or the flow of water as it rotates about #180 along the curved wall of #160), whereby a water disintegratable solid tablet form treatment source (figure 2, solid #190) introduced into the hollow unobstructed shower head body between the water inlet opening and the mesh formation (seen in figure 2-3) prior to use is then free to move within and throughout the hollow unobstructed shower head body without obstructing the water flow (as #190 being inside #180) is not fixed within #160, but is seen to move freely as shown in figure 2 and the exploded view of figure 1), as to be agitated by the rotating turbulent water flow against the mesh formation and repeatedly abrade against the mesh formation (as fluid flow through the device would move the tablet as it shrinks/is used against the mesh) and thereby be dispersed into the water flow exiting the perforated plate (abstract).
With respect to claim 2, Do discloses the mesh formation is a fixed mesh formation (being fixed such that it is fixed about the material #190 within it and fixed such that it is closed about the material within it) and is disposed adjacent, but spaced from, the perforated plate (figure 2, #180 being spaced from #200).
With respect to claim 3, Do discloses the fixed mesh formation is configured to define a bowl like cradle portion (figure 2, the shape of #180), having a flat base region and slowing sides (seen in 
With respect to claim 4, Do discloses the mesh formation is configured to encapsulate the tablet to form a pod (figure 2), whereby the entire mesh pod moves within the turbulent flow (figure 2), and the tablet moves within the mesh pod in an abrading manner and is thereby dispersed into the water flow exiting the perforated plate (figure 2, abstract, such that the material of 190 id dissolved) .
With respect to claim 5, Do discloses  the water inlet opening is configured to deliver water into the hollow unobstructed shower head body in a plane which is parallel to and spaced from the perforated plate (figure 2, as the noted inlet from #140 to #160 is parallel to #200).
With respect to claim 6, Do discloses the internal shape of the hollow unobstructed shower head body is configured such that a rotating water flow path is created which at least in part circles within the hollow unobstructed shower head body tangentially to the perforated plate (figure 2, as the fluid flow within the body would bring fluid from #140 about #180, and thus fluid flowing about #180 guided by the back curved portion of #160 would be tangential to that of #200).
With respect to claim 7, Do discloses an aeration pre-treatment chamber disposed upstream of the inlet of the hollow unobstructed shower head body (figure 2, #150, the balls of #150 specifically).
With respect to claim 8, Do discloses the perforated plate is configured to entrain air into the hollow unobstructed shower head body (figure 1-2, the plate #200 having holes in it, in which the holes entrain air from outside to within the hollow unobstructed shower head body when fluid is not exiting the holes).
With respect to claim 9, Do discloses aeration is achieved by captively locating particulate matter (balls #150) in a pre-treatment chamber located upstream of the hollow unobstructed shower head body (where the noted balls are located), whereby passage of water through this chamber around the particulate matter causes air bubbles of air to be created which pass through with the water into the 
With respect to claim 10, Do discloses the particulate matter comprises a material that also interacts with the water to enhance its properties (removing unwanted chlorine, abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do. 
With respect to claim 13, Do discloses the showerhead and water disintegratable tablets, water supply (known to be warm in a household from a houses hot water supply) and the fluid disintegrating the tablet material (abstract). Do fails to specify the water disintegrable tablets take around 2 to 4 minutes to disintegrate and provide a flow of water dispersed treatment to a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to disintegrate the tablet between 2 and 4 minutes in the flow of water in the system of Do, since it has been held that where the general conditions of a claim are disclosed in the prior art (dissolving the tablet in water in a showerhead) discovering the optimum or workable ranged . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Levati (EP2351888).
With respect to claim 14, Di discloses the narrow restricted water inlet, but fails to disclose it has a length of 10-14 mm and a maximum width of 2-3mm.
Lavati discloses, figure 1, #12, reducing piece 12 to reduce the amount of water entering the shower head 1 in order to save water (paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a reduced length and width of the inlet as disclosed by Lavati into the showerhead of Do to save water, specifically using a length of 10-14 mm and width of 2-3 mm for the inlet, since it has been held that where the general conditions of a claim are disclosed in the prior art (dissolving the tablet in water in a showerhead) discovering the optimum or workable ranged involves only routine skill in the art. MPEP 2144.05(II-A). Wherein by using such ranges a desired flow is obtained a desired amount of water would be saved.
Response to Arguments/Amendments
	The Amendment filed (12/27/2021) has been entered. Currently claims 1-10 and 13-14 are pending, claims 11-12 and 15-47 are cancelled, claims 1-9 and 13-14 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (08/28/2021). The examiner points at the above 35 U.S.C. 112(a) as the originally filed specification never disclosed the two negative limitations, and one would know that anything .
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. The various noted 35 U.S.C. 112b’s and claim interpretation over 112(f) have been overcome, please not new 112(b) above. The rejection of Nomura is no longer pending, all arguments are mute. 
Applicants first argument is drawn towards Do as failing to teach the tablet inserted prior to use between the mesh and the inlet, both instance disclose a mesh that is between said tablet and said inlet, by placing the tablet in the mesh, it is thus between the outer wall of the mesh that is downstream of the tablet and that of the inlet. Furthermore, the structure of Do would not as understood obstruct, any more then the tablet and tablet with mesh shown in applicants figures would. 
	 Applicant argues that Do fails to disclose “a matric of rigid elements against which the tablet can abrade” this is not claimed. The structure of the mesh of Do can abrade the tablet, as it is capable of doing so as fluid moves the capsule against the noted casing. Applicant states the mesh of Do is smooth, this does not appear anywhere in Do, as understood 170 is a container with holes, friction still occurring between the interior material and that of 170. Applicant then argues that the tablet of Do does not abrade as it is gel, gel can still be scraped r worn away by friction/erosion (as is the definition of abrade). Applicant further argues Do teaches away from the claimed invention as it dissolves in small quantities, the age and time of which the material dissolves is not found in that claim 1. When it is, in claim 13, it is noted no criticality is given to the tablet, and if only 2-4 minutes of the tablet is left or inserted into the mesh, this function of the claim is met. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752